         Case 1:19-cv-04129-AT Document 52 Filed 01/13/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


ERIC SLAWIN,

                  Plaintiff,

v.                                              Civil Action File No.
                                                1:19-cv-04129-AT
BANC OF AMERICA MERCHANT
SERVICES, LLC, s/h/a BANK OF
AMERICA MERCHANT
SERVICES,

                  Defendant.


    CONSENT MOTION TO EXTEND TIME TO MOVE TO ADD OR
   SUBSTITUTE PARTIES UNDER FED. R. CIV. P. 25 (c) OR UNDER
 OTHER APPROPRIATE RULE, STATUTE OR THEORY OF THE CASE

      Plaintiff, Eric Slawin, by his attorneys, Marx & Marx, L.L.C., with

Defendant’s consent, move this Court to extend until twenty (20) days after the

close of discovery in this matter, to move this Court to add or substitute parties

under Fed. R. Civ. P. 25(c) or under any other appropriate rule, statute or theory of

the case. In support of this motion, Plaintiff sets forth as follows:

      1. As this Court is aware (Docs. 4, 6, 8, 30, 31, 47), the respective motions

to dismiss brought by Fiserv, Inc. (Fiserv), Bank of America Corporation (BOA)

and Banc of America Merchant Services, LLC, s/h/a Bank of America Merchant

Services (BAMS), and the responses in opposition thereto, as well as BAMS’
                                           1
         Case 1:19-cv-04129-AT Document 52 Filed 01/13/21 Page 2 of 6




recently filed Answer (Doc. 50), raise the issues of whether Fiserv and/or BOA

should be substituted as named Defendants pursuant to Fed. R. Civ. P. 25(c),

and/or whether either or both of those entities should be held liable for payment of

all or part of a judgment that might be entered against BAMS in this matter.

      2. According to SEC filings by Fiserv and BOA, BAMS is a joint venture

between BOA and Fiserv. According to BAMS’ current website, “Banc of

America Merchant Services, LLC is a joint venture between Bank of America and

Fiserv [formerly First Data]. In July 2019, it was announced that they will pursue

independent merchant services strategies as of July 2020 – resulting in the

dissolution of Banc of America Merchant Services, LLC. Bank of America and

Fiserv have an agreement to provide uninterrupted delivery of products and

services to Bank of America Merchant Services, LLC Clients. . . .You will receive

a notice in the mail which will inform you if your merchant services contract

has been assigned to either Fiserv or Bank of America.” (emphasis in original).

https://www.bankofamerica.com/smallbusiness/merchant-services/merchant-

services-faq/.

      3. BAMS’ Description of Case (Item (b)) in the Joint Preliminary Report

And Discovery Plan, filed simultaneously with this motion, now introduces yet

another entity, JV Wind Down, LLC, without describing its formation as it might

relate to the continued existence of BAMS and without identifying the state where


                                         2
         Case 1:19-cv-04129-AT Document 52 Filed 01/13/21 Page 3 of 6




it was incorporated. As of the date of this motion, the Georgia Secretary of State’s

website does not reflect any registration by a corporation under the name, JV Wind

Down, LLC.

      4. BAMS has alleged ambiguously in its Answer that it is a joint venture

and is an LLC whose “members” are subsidiaries of First Data/Fiserv and Bank of

America Corporation. Plaintiff’s discovery will be aimed at disentangling the

corporate structure and ascertaining the existence and location of corporate assets.

      5. This Court’s Order on the Defendants’ motion to dismiss (Doc.

BAMS’ Answer (Doc. 47) permits Mr. Slawin to file any appropriate motion under

Fed. R. Civ. P. 25(c) and if necessary, to conduct any necessary discovery with

respect to such motion.

      6. By Order dated November 5, 2020, the time for Plaintiff to file such

motion was extended to the date of this motion, January 13, 2021.

      7. The parties discussed this issue at their conference on January 8, 2021 but

were unable to agree upon a resolution of it.

      8. While BAMS does not join in Plaintiff’s position that discovery of this

issue is necessary, BAMS does not oppose this current motion.

      9. Especially insofar as BAMS has not introduced yet another entity, JV

Wind Down, LLC, into this litigation, it is respectfully submitted that Plaintiff

needs to conduct discovery regarding the existence of BAMS, its dissolution, any


                                          3
         Case 1:19-cv-04129-AT Document 52 Filed 01/13/21 Page 4 of 6




relevant contracts between and/or among BAMS, BOA, Fiserv and JV Wind

Down, LLC, and the transfer of any assets and assumption of liabilities between or

among any of the foregoing entities, or other entities.

      10. Plaintiff respectfully requests that the deadline for him to file any

appropriate motion under Fed. R, Civ. P. 25(c) be extended to a date twenty (20)

days from the close of discovery in this matter, or to such other date as the Court

might deem appropriate.

      11. Defendant has been advised of this motion and does not oppose it.

      WHEREFORE, it is respectfully requested that the deadline for Plaintiff to

file any appropriate motion under Fed. R, Civ. P. 25(c) be extended to a date

twenty (20) days from the close of discovery in this matter.

      Respectfully submitted, this 13th day of January 2021.

                                                s/Robert N. Marx
                                              Robert N. Marx
                                              Georgia Bar Number 475280
                                              Jean Simonoff Marx
                                              Georgia Bar Number 475276
                                              Attorneys for Plaintiff
                                              Marx & Marx, L.L.C.
                                              1050 Crown Pointe Parkway
                                              Suite 500
                                              Atlanta, Georgia 30338
                                              Telephone: (404) 261-9559
                                              lawyers@marxlawgroup.com
                                              jeannie.marx@marxlawgroup.com




                                          4
         Case 1:19-cv-04129-AT Document 52 Filed 01/13/21 Page 5 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


ERIC SLAWIN,

                 Plaintiff,

v.                                            Civil Action File No.
                                              1:19-cv-04129-AT
BANC OF AMERICA MERCHANT
SERVICES, LLC, s/h/a BANK OF
AMERICA MERCHANT
SERVICES,

                 Defendant.



                          CERTIFICATE OF SERVICE

       This is to certify that on January 13, 2021, I electronically filed: Consent
Motion to Extend Time to Move to Add or Substitute Parties under Fed. R.
Civ. P. 25(c) or Under other Appropriate Rule, Statute or Theory of the Case,
with the Clerk of the Court using the CM/ECF system which will automatically
send email notification of such filing to the following attorney of record:

                         Elena D. Marcuss, Esq.
                         McGuire Woods, LLP
                         Suite 1000
                         500 East Pratt Street
                         Baltimore, MD 21202
                         emarcuss@mcguirewoods.com

                         Meredith Loughlin Allen, Esq.
                         McGuire Woods LLP-GA
                         1230 Peachtree Street, N.E.
                         Promenade, Suite 2100
                         Atlanta, GA 30309-3534
                                         5
  Case 1:19-cv-04129-AT Document 52 Filed 01/13/21 Page 6 of 6




                   mallen@mcguirewoods.com

Respectfully submitted, this 13th day of January 2021.

                                       s/Robert N. Marx
                                      Georgia Bar Number 475280
                                      Marx & Marx, L.L.C.
                                      Attorneys for Plaintiff
                                      1050 Crown Pointe Parkway
                                      Suite 500
                                      Atlanta, Georgia 30338
                                      Telephone: (404) 261-9559
                                      E-mail: lawyers@marxlawgroup.com




                                  6
